Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lawrence Verline Wilder, Sr., appeals the district court’s order denying his Fed. R.Civ.P. 60(b) motion. On appeal, we con-fíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Wilder’s informal brief does not challenge the basis for the district court’s disposition, Wilder has forfeited appellate review of the court’s order. Accordingly, we deny Wilder’s motions to appoint counsel and for a change of venue and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.